Title: To Thomas Jefferson from Elias Vanderhorst, 24 December 1792
From: Vanderhorst, Elias
To: Jefferson, Thomas


Bristol, 24 Dec. 1792. He wrote to TJ on 10 Oct. by the Harriot, Capt. Howland, to Boston, and sent a duplicate by the Sisters, Capt. Webb, to Norfolk, but has not heard from TJ since. He encloses the “State of this Market at this time” for American produce and notes that Bristol was opened on 15 Oct. to the importation of wheat for three months, at the end of which time this privilege is expected to be extended until the end of next summer. Opinions here are divided on the question of war between Britain and France. The preparations underway in this kingdom point to war, but the “price of Stocks with Some other circumstances” indicate that peace will be preserved. He hopes for peace and that the alarm is nothing more than a ministerial maneuver. According to a 15 Dec. letter from Le Havre, rice is selling there at 40 to 42 livres—it was then on the decline but is not expected to fall below 36 livres for some time—and Virginia tobacco at 45 to 57 livres, with an exchange rate of only 19d. This letter also predicts that the French government will soon offer a bounty for imported grain and corn because of the great shortage of provisions in most parts of that country. He encloses recent newspapers. P.S. According to a report generally accepted here, France and Spain have just concluded an offensive and defensive alliance.
